— Appeal from a judgment of the Supreme Court, Erie County (John A. Michalek, J.), entered March 22, 2012. The judgment awarded defendant money damages.
It is hereby ordered that the judgment so appealed from is unanimously vacated without costs, and the order entered February 8, 2012 is modified on the law by granting plaintiff’s amended motion in part and dismissing the counterclaim.
Same memorandum as in Micro-Link, LLC v Town of Amherst (109 AD3d 1130 [2013]). Present — Centra, J.P., Fahey, Bindley, Sconiers and Whalen, JJ.